TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00015-CV



                                 Johnathan Cooper, Appellant

                                               v.

                                   David Schulman, Appellee


            FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          NO. D-1-GN-17-004318, THE HONORABLE ERIC SHEPPERD AND
                  MAYA GUERRA GAMBLE, JUDGES PRESIDING


                            MEMORANDUM OPINION

                Johnathan Cooper, acting pro se, filed a “Request for Interlocutory Appeal” in

January 2020.     He seeks to appeal from the trial court’s orders denying his motion for

appointment of counsel, writ of habeas corpus ad testificandum, motion for bench warrant,

motion to admit admissions made by defendant, motion for court order to transcribe prior and

current live hearings, and motion for sanctions against defendant for failure to comply with

discovery. The clerk’s record contains the referenced orders, but those orders are not subject to

interlocutory appeal. See Tex. Civ. Prac. & Rem. Code § 51.014 (listing interlocutory orders that

may be appealed).

                On February 7, 2020, the Clerk of this Court advised Cooper that it appears that

this Court lacks jurisdiction over this matter because this Court’s jurisdiction is limited to

appeals in which there exists a final or appealable judgment or order which has been signed by a
judge. See id.; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that

“general rule, with a few mostly statutory exceptions, is that an appeal may be taken only from a

final judgment”); McKinnon v. Wallin, No. 03-18-00612-CV, 2019 Tex. App. LEXIS 552, at *4

(Tex. App.—Austin Jan. 30, 2019, no pet.) (mem. op.) (dismissing appeal because appellant

failed to identify final judgment or appealable order that would support court’s jurisdiction). The

Clerk requested that Cooper file a response by February 18, 2020, explaining how this Court

may exercise jurisdiction over this appeal and advised him that the failure to do so would result

in the dismissal of this appeal. See Tex. R. App. P. 42.3(a).

               Cooper has filed a response with this Court, but he has failed to identify a final

judgment or appealable order in the underlying case that supports this Court’s jurisdiction over

this appeal. Because Cooper has not explained how this Court may exercise jurisdiction over

this appeal, we dismiss this appeal for want of jurisdiction.




                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 27, 2020




                                                 2